 



Exhibit 10(5)
NORTHROP GRUMMAN CORPORATION
SPECIAL OFFICER RETIREE MEDICAL PLAN
(As Amended and Restated Effective April 1, 2007)
ARTICLE 1 INTRODUCTION

1.01   Purpose. The purpose of the Northrop Grumman Corporation Special Officer
Retiree Medical Plan (“Plan”) is to provide lifetime retiree medical benefits to
eligible elected officers of Northrop Grumman Corporation (“the Company”) and
their eligible dependents. This Plan provides for the continuation of welfare
benefits to a select group of management or highly compensated employees within
the meaning of Department of Labor Regulation 29 CFR section 2520.104-24 and
Sections 201, 301, and 401 of the Employee Retirement Income Security Act of
1974 (“ERISA”).

1.02   Substantive Benefits. This document describes the standard eligibility
provisions and terms of coverage under the Plan. The actual medical benefit
coverage will be provided pursuant to the terms of the Northrop Grumman
Executive Medical Plan (“Executive Medical Plan”) as amended from time to time.

ARTICLE 2 DEFINITIONS

2.01   Board. The Company’s Board of Directors.

2.02   Committee. The Compensation and Management Development Committee of the
Board.

2.03   Continuation Coverage. Coverage under the Plan that, as of the time the
coverage is provided, is identical to the coverage as provided under the Plan to
similarly situated persons with respect to whom a Qualifying Event has not
occurred.

2.04   Continuation Coverage Election Period. The period beginning on the date
of the Qualifying Event and ending sixty (60) days after the later of (a) the
date the Qualified Beneficiary would lose coverage on account of a Qualifying
Event, or (b) the date that the Qualified Beneficiary is provided with notice of
his or her right to elect Continuation Coverage.

2.05   Grandfathered Participants. Participants who were actively employed by
the Company on September 30, 2003.

2.06   Participant. An elected officer of the Company who is designated by the
Board or the Committee as eligible to participate in the Plan.

2.07   Prior Plan. The Northrop Grumman Special Officer Retiree Medical Plan as
in effect prior to October 1, 2003.

2.08   Qualified Beneficiary. A Vested Participant’s spouse or dependent who, on
the day before a Qualifying Event, is covered under the Plan. In the case of a
Qualifying Event described in subsection 2.09(iv) below, Qualified Beneficiary
means a Vested Participant

 



--------------------------------------------------------------------------------



 



    who had retired on or before the date of substantial elimination of coverage
and any person who on the day before the Qualifying Event is the spouse or
Surviving Spouse of the retired Vested Participant or a covered dependent child
of the retired Vested Participant or Surviving Spouse.

2.09   Qualifying Event. Any of: (i) the death of a retired Vested Participant,
but only with respect to a beneficiary who is not the Surviving Spouse of the
retired Vested Participant; (ii) the divorce or legal separation of a retired
Vested Participant from his spouse; (iii) a dependent child ceasing to be
eligible for coverage as dependent child of a retired Vested Participant under
the dependent eligibility provisions of the Executive Medical Plan; or (iv) a
proceeding in a case under Title 11 of the United States Code with respect to
the Company; provided, however, that any such event will be a Qualifying Event
only if it will cause the Qualified Beneficiary an immediate or deferred loss of
coverage under the Plan. For purposes of this subsection, a loss of coverage
means to cease to be eligible for benefits under the Plan under the same terms
and conditions as in effect immediately before the Qualifying Event. A loss of
coverage will be considered a deferred loss of coverage for purposes of this
provision if the loss of coverage does not occur at the time of the Qualifying
Event but occurs before the end of what would be the maximum period of
Continuation Coverage under section 8.04 below. In the case of a Qualifying
Event described in (iv), a loss of coverage includes a substantial elimination
of coverage with respect to a Qualified Beneficiary within one year before or
after the date of commencement of the bankruptcy proceeding.   2.10   Retired
Participants. Vested Participants who retired and commenced benefits under the
Plan prior to October 1, 2003.

2.11   Surviving Spouse. The individual to whom the Vested Participant is
legally married under applicable State law at the time of the Vested
Participant’s death.

2.12   Vested Participant. A Participant with either five years of Vesting
Service as an elected officer or 30 years of total service with the Company and
its affiliates.

2.13   Vesting Service. Vesting Service is service performed while eligible to
participate in the Plan. The Board or the Committee may, in its discretion,
grant Vesting Service outright or designate other types of service as Vesting
Service. Such grants or designations will be set forth in an Appendix to this
Plan.

ARTICLE 3 ELIGIBILITY AND BENEFITS

3.01   Eligibility. Eligibility for the Plan is limited to those elected
officers of the Company who are designated as eligible to participate in the
Plan by the Board or the Committee. The eligible spouse and dependents of a
Vested Participant will be eligible for benefits under the Plan commencing at
the same time the Vested Participant’s benefits commence. Spouse and dependent
eligibility will be determined in accordance with the terms of the Executive
Medical Plan.

2



--------------------------------------------------------------------------------



 



3.02   Revocation of Eligibility. The Board or Committee may revoke a non-Vested
Participant’s Plan eligibility without the Participant’s consent. The Board or
Committee may revoke a Vested Participant’s or Surviving Spouse’s Plan
eligibility, provided that the Vested Participant or, after the Participant’s
death, his or her Surviving Spouse, consents to the revocation.

3.03   Automatic Cessation of Eligibility. A Participant who is not a Vested
Participant will automatically cease to be a Participant under the Plan upon the
earlier of the following: (i) the date the Participant terminates employment
with the Company; or (ii) the date the Participant ceases to be an elected
officer of the Company. However, the Board or the Committee may make provision
for a Participant who ceases to be an elected officer of the Company, but does
not terminate employment with the Company, to continue to accrue service
credited toward becoming a Vested Participant. The spouse or dependent of a
Participant will cease to be eligible for benefits under the Plan upon the
earlier of the following: (i) the date the Participant ceases to be a
Participant under the Plan; or (ii) the date the spouse or dependent ceases to
be eligible in accordance with the terms of the Executive Medical Plan.

3.04   Plan Freeze. No elected officer whose date of election is effective after
March 31, 2007 shall be designated as eligible to participate in the Plan. An
elected officer who is a Participant as of March 31, 2007 may continue to earn
Vesting Service after that date in accordance with the terms of the Plan.

ARTICLE 4 COMMENCEMENT OF BENEFITS AND COSTS

4.01   Commencement of Benefits. Benefits for Vested Participants commence at
retirement from the Company at age 65 or later.

4.02   Early Commencement of Benefits. If a Vested Participant has attained the
age of 55 and has at least ten years of Vesting Service, such Vested Participant
may elect to commence benefits coincident with retirement from the Company
before age 65. If the election to commence is not made at the time of
retirement, the Vested Participant and his or her dependents cease to be
eligible for the Plan. No subsequent election to commence benefits will be
allowed.

4.03   Surviving Spouse Benefit. If a Vested Participant dies before retiring
from the Company, the Vested Participant’s Surviving Spouse may elect to
commence benefits as of the first of the month coincident with or after the
Vested Participant would have attained age 65 or, if the Vested Participant had
ten years of Vesting Service at the time of death, as of the first of the month
coincident with or after the Vested Participant would have attained age 55.

4.04   Duration of Benefits. Subject to the Company’s right to amend or
terminate the Plan (as limited by subsection 6.01(b)), coverage under the Plan
will be provided for the life of the Vested Participant and the life of his or
her Surviving Spouse, if any. Eligible

3



--------------------------------------------------------------------------------



 



    dependent coverage will only be available during the life of the Vested
Participant and the life of his or her Surviving Spouse, if any, subject to
ARTICLE 8.   4.05   Coverage Provided. This medical coverage will be provided
pursuant to the terms of the Executive Medical Plan, as such Executive Medical
Plan is modified from time to time for active executives.

4.06   Medicare. A Vested Participant, spouse or Surviving Spouse must enroll in
Medicare Parts A and B when first eligible in order to receive benefits under
this Plan. If he or she fails to enroll, coverage under this Plan will cease
upon the date the Vested Participant, spouse or Surviving Spouse first becomes
eligible for Medicare Parts A and B.

4.07   Costs of Coverage.

  (a)   The Vested Participant (or Surviving Spouse, following the death of a
Vested Participant) will be responsible for any participant cost items, such as
contributions toward the cost of coverage, copayments, and deductibles, as
determined by the Company in its discretion and described in the Executive
Medical Plan; provided, however, that subject to subsection (b) below, the level
of participant contributions toward the cost of coverage will be frozen as of
the date the Vested Participant commences benefits under this Plan.     (b)   A
Vested Participant’s or Surviving Spouse’s contribution toward the cost of
coverage may vary based on the level of coverage (one-person, two or more
persons, etc.) in effect.

4.08   Cessation of Coverage. Eligibility for the continuation of executive
medical benefits pursuant to the Plan will cease if any payment required to be
made by the Vested Participant or dependent (for example, participant
contributions, copayments or deductibles) is not timely paid in accordance with
procedures established by the Company.

ARTICLE 5 SPECIAL COVERAGE PROVISIONS

5.01   Retired Participants. Retired Participants were given the opportunity to
elect to be covered under the terms of this Plan (effective January 1, 2004) or
to continue to be covered under the terms of the Prior Plan. Retired
Participants who elected to be covered by the Prior Plan will be covered under
and subject to the terms of the Prior Plan attached hereto as Exhibit A and
their required contributions for coverage will be equal to their required
contribution under the Prior Plan as of October 1, 2003.

5.02   Grandfathered Participants. Grandfathered Participants have the right, if
otherwise eligible for the Plan at the time of retirement, to elect to be
covered under the terms of the Prior Plan or the Plan as in effect at the time
of such Participant’s retirement. A Grandfathered Participant who elects to be
covered under the terms of the Prior Plan will pay contributions for coverage
equal to the rate in effect as of September 30, 2003. Such election will be made
pursuant to forms and procedures specified by the Company.

4



--------------------------------------------------------------------------------



 



ARTICLE 6 CHANGE IN CONTROL

6.01   Effect of Change in Control. Upon the occurrence of a “change in control”
as defined in the Company’s Change-In-Control Severance Plan (as in effect at
the time of the event), each of the following will occur:

  (a)   The Participant will become a “Vested Participant.”     (b)   The Plan
may not be terminated or amended in any manner that adversely affects the
benefits of the Participant without his or her consent.     (c)   All
Participant contributions, co-pays, deductibles and any other participant or
dependent cost items pursuant to the terms of the Executive Medical Plan will be
frozen as of the date of the change in control.

ARTICLE 7 CLAIMS AND APPEALS PROCEDURES
A claim or appeal relating to medical benefits under the Plan will be subject to
the claims and appeals procedures set forth in the Executive Medical Plan. A
claim or appeal relating to eligibility to participate in the Plan, status as a
Vested Participant, required contributions or any other claim or appeal that is
not a claim or appeal relating to a medical benefit under the Plan will be
subject to the claims and appeals procedures set forth in the Executive Medical
Plan, except that such claims will be decided by the Vice President,
Compensation, Benefits and HRIS, or his or her delegate, who will be the claims
administrator and the appropriate named fiduciary with respect to such claims.
ARTICLE 8 CONTINUATION OF COVERAGE

8.01   General. In addition to the Surviving Spouse coverage described above,
temporary continued coverage under the Plan may be purchased after the date
coverage would ordinarily terminate under the Plan as a result of a Qualifying
Event.

8.02   Participant/Beneficiary Notice Requirements. In the case of the
Qualifying Events described in subsections 2.09(ii) and (iii) above, the retired
Vested Participant or his or her spouse or dependent must provide notice of the
occurrence of the Qualifying Event not later than 60 days after the occurrence.
Such notice must be provided to the COBRA administrator for the Executive
Medical Plan.

8.03   Availability of Continuation Coverage. Upon the occurrence of a
Qualifying Event, each Qualified Beneficiary will be offered an opportunity to
purchase continuation coverage under the Plan. The election to purchase
Continuation Coverage must be made during the Continuation Coverage Election
Period in such form and manner as the Company prescribes. A Qualified
Beneficiary who fails to elect Continuation Coverage during the Continuation
Coverage Election Period following a Qualifying Event will not be entitled to
elect Continuation Coverage with respect to such Qualifying Event.

5



--------------------------------------------------------------------------------



 



8.04   Period of Continuation Coverage. Continuation Coverage as elected by the
Qualified Beneficiary will extend for the period beginning on the date of loss
of coverage as a result of the Qualifying Event and ending on the earliest of
the following dates:

  (a)   If the Qualifying Event was divorce or legal separation, death of the
retired Vested Participant, or loss of dependent child status, 36 months after
the date Continuation Coverage began;     (b)   If the Qualifying Event was a
proceeding in a case under Title 11 of the United States Code: (i) for a
Qualified Beneficiary who is the retired Vested Participant, the retired Vested
Participant’s date of death; (ii) for a Qualified Beneficiary who is the
Surviving Spouse or dependent child of the retired Vested Participant, 36 months
after the date of death of the retired Vested Participant;     (c)   The first
day for which timely payment for Continuation Coverage is not made with respect
to the Qualified Beneficiary as provided in section 8.05 below;     (d)   The
date upon which the Company ceases to maintain any group health plan;     (e)  
The date upon which the Qualified Beneficiary first becomes covered under
another group health plan after the date Continuation Coverage is elected;
provided, Continuation Coverage will not terminate if the other group health
plan contains an exclusion or limitation with respect to any preexisting
condition that affects the Qualified Beneficiary, unless that limitation or
exclusion does not apply to the Qualified Beneficiary because of the
requirements of the Health Insurance Portability and Accountability Act of 1996;
    (f)   The date that the Qualified Beneficiary first becomes entitled to
Medicare benefits under Title XVIII of the Social Security Act after the date
Continuation Coverage is elected.

    Notwithstanding anything herein to the contrary, the Company may terminate
the Continuation Coverage of a Qualified Beneficiary on the same basis that the
Company terminates coverage under the Plan for a similarly situated Participant
with respect to whom a Qualifying Event has not occurred.

8.05   Payment for Continuation Coverage.

  (a)   Each Qualified Beneficiary who has elected to purchase Continuation
Coverage will make a monthly payment to the Company in an amount up to 102% of
the applicable premium determined in accordance with Internal Revenue Code
Section 4980B(f)(4).     (b)   The payment for the period of Continuation
Coverage beginning on the date a Qualified Beneficiary would otherwise lose
coverage as a result of a Qualifying Event and ending on the last day of the
month during which the Qualified Beneficiary elects Continuation Coverage will
be due on the date the Qualified

6



--------------------------------------------------------------------------------



 



      Beneficiary elects Continuation Coverage and payment made within
forty-five (45) days of such date will be deemed timely payment. The monthly
payments for the remainder of the period of Continuation Coverage will be due as
of the first day of the month for which the coverage is provided and payment
made within thirty (30) days of the due date for each monthly installment will
be deemed timely payment.

ARTICLE 9 GENERAL PROVISIONS

9.01   Amendment and Plan Termination. Except as provided in ARTICLE 6, the
Company may amend or terminate the Plan at any time for any reason. No amendment
or termination of the Plan will affect the terms of the Prior Plan with respect
to: (i) a Grandfathered Participant who as of the date of such amendment or
termination has not retired; (ii) a Grandfathered Participant who as of the date
of such amendment or termination has retired and elected to be covered under the
terms of the Prior Plan; or (iii) a Retired Participant who elected to be
covered under the terms of the Prior Plan.

9.02   Assignment of Benefits. A Vested Participant or dependent may not, either
voluntarily or involuntarily, assign, anticipate, alienate, commute, sell,
transfer, pledge or encumber any benefits to which he or she is or may become
entitled under the Plan, nor may Plan benefits be subject to attachment or
garnishment by any of their creditors or to legal process.

9.03   Nonduplication of Benefits. This Section applies if the Company is
required to make payments under this Plan to a person or entity other than the
payees described in the Plan. In such a case, any coverage due the Participant
(or his or her dependent) under the Plan will be reduced by the actuarial value
of the coverage extended or payments made to such other person or entity.

9.04   Medicare Primary. Medicare coverage is primary to coverage offered
pursuant to the Plan. Plan coverage will be secondary to Medicare to the maximum
extent permissible under law.

9.05   Funding. Participants have the status of general unsecured creditors of
the Company and the Plan constitutes a mere promise by the Company to continue
eligibility for executive medical coverage pursuant to the terms of the Plan.

9.06   Construction. The Committee will have full and sole discretionary
authority to determine eligibility, construe and interpret the terms of the
Plan, and determine factual issues, including the power to remedy possible
ambiguities, inconsistencies or omissions.

9.07   Governing Law. This Plan will be governed by the law of the State of
California, except to the extent superseded by federal law.

9.08   Actions By Company. Any powers exercisable by the Company under the Plan
will be exercised by written resolution adopted by the Board, the Committee or
the delegate of either. The Board or the Committee may by written resolution
delegate any of its powers

7



--------------------------------------------------------------------------------



 



    under the Plan and any such delegations may provide for subdelegations, also
by written resolution.   9.09   Non-Standard Provisions. The Board or Committee
may in their discretion apply eligibility requirements or terms of coverage
other than the standard provisions with respect to an individual. Any such
nonstandard terms shall be stated in Appendix A.

            NORTHROP GRUMMAN CORPORATION
      By:   /s/ Debora L. Catsavas         Debora Catsavas        Vice
President, Compensation, Benefits and HRIS              Date:   4/17/07        
           

8



--------------------------------------------------------------------------------



 



         

APPENDIX A
Special Provisions Applicable to Sandra J. Wright
Notwithstanding her change to the position of Vice President, Financial Planning
and Analysis (an appointed officer position) effective April 20, 2005, Sandra J.
Wright will continue to be considered a Participant for purposes of the Plan and
her service with the Company after that date will be taken into account under
the Plan for purposes of determining whether she is considered a Vested
Participant under the Plan.
Special Provision Applicable to Thomas C. Schievelbein
Effective as of November 1, 2004, Thomas C. Schievelbein will be considered a
Vested Participant under the Plan.
Special Provision Applicable to Jerry Agee
Effective as of April 1, 2007, Jerry Agee will be considered a Vested
Participant under the Plan.
Special Provision Applicable to James L. Sanford
Effective as of April 1, 2007, James L. Sanford will be considered a Vested
Participant under the Plan.

9